

113 S1759 IS: Teaching Health Center Reauthorization Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1759IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Sanders (for himself, Ms. Cantwell, Mr. Schumer, Mr. Casey, Mr. Durbin, Mr. Udall of New Mexico, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the teaching health center
		  program.1.Short
			 titleThis Act may be cited as
			 the Teaching Health Center Reauthorization Act.2.Reauthorization
			 of the teaching health centers programSection 340H of the Public Health Service
			 Act (42 U.S.C. 256h) is amended—(1)in subsection
			 (g)—(A)by inserting
			 before the period the following: , and not to exceed $800,000,000, for
			 the period of fiscal years 2016 through 2020; and(B)by adding at the
			 end the following: Any amounts appropriated under this subsection for
			 any of fiscal years 2011 through 2020 and remaining unexpended at the end of
			 the fiscal year involved may be used in subsequent fiscal years to carry out
			 this section.;(2)in subsection
			 (h)(2)—(A)in
			 the paragraph heading, by adding at the end the following:
			 ; submission to
			 Congress; and(B)by
			 adding at the end the following:(C)Submission to
				CongressThe Secretary shall annually submit to Congress a report
				that contains a compilation of the data submitted to the Secretary under
				paragraph (1) for the year involved.;(3)by redesignating subsections (h) through (j) as subsections (i) through (k), respectively; and(4)by inserting after subsection (g), the following:(h)LimitationThe Secretary shall establish a minimum per resident per year payment amount for funding of all approved teaching health center graduate medical education positions under this section that shall be not less than the per resident per year payment amount as of January 1, 2013, and ensure that not less than such amount is provided to all teaching health center graduate medical education programs for all approved positions..3.Teaching health centers development grantsSection 749A(g) of the Public Health Service Act (42 U.S.C. 293l–1(g)) is amended by striking each fiscal year thereafter and inserting each of fiscal years 2013 through 2020 and each fiscal year thereafter.